
	
		III
		112th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Lieberman (for
			 himself, Mr. McCain,
			 Mrs. Shaheen, and
			 Mr. Rubio) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning the PKK and expressing
		  solidarity with Turkey.
	
	
		Whereas, since 1984, the Kurdistan Workers’ Party (PKK),
			 also known as the Kongra-Gel, has waged a campaign of violence and terrorism
			 against the people and Government of Turkey;
		Whereas it is estimated that at least 30,000 people have
			 been killed in PKK-associated violence since 1984;
		Whereas the United States Government designated the PKK as
			 a Foreign Terrorist Organization in 1997, as a Specially Designated Global
			 Terrorist in 2001, and a Significant Foreign Narcotics Trafficker in
			 2008;
		Whereas, in 2010 and 2011, the Department of the Treasury
			 designated the top leaders of the PKK/Kongra-Gel as Significant Foreign
			 Narcotics Traffickers, including the head of the PKK/Kongra-Gel Murat Karayilan
			 and senior leaders Ali Riza Altun and Zubayir Aydar;
		Whereas, in 2004, the Council of the European Union added
			 the PKK to its list of terrorist organizations;
		Whereas President George W. Bush in October 2007
			 characterized the PKK as a common enemy of the United States and
			 Turkey, saying of the PKK, It’s an enemy to Turkey, it’s an enemy to
			 Iraq, it’s an enemy to people who want to live in peace.;
		Whereas President Barack Obama in April 2009 stated that,
			 Iraq, Turkey, and the United States face a common threat from terrorism.
			 … And that includes the PKK;
		Whereas the Government of Turkey, under Prime Minister
			 Recep Tayyip Erdogan, has begun to take historic steps to resolve sources of
			 grievance among Kurds in Turkey that are exploited by the PKK;
		Whereas the PKK has a safe haven in the Qandil Mountains
			 of northern Iraq where many PKK fighters are currently based;
		Whereas the Government of Turkey has been developing and
			 deepening diplomatic, economic, and strategic ties with the Kurdistan Regional
			 Government in northern Iraq;
		Whereas Prime Minister Erdogan on April 20, 2012, stated,
			 The stance of the Turkish state is clear: once [the PKK] lay down their
			 arms, it is [our stance] to completely stop military operations;
		Whereas Masoud Barzani, President of the Kurdistan
			 Regional Government in northern Iraq, stated on April 20, 2012, The PKK
			 should lay down its arms. … If the PKK goes ahead with weapons, it will bear
			 the consequences.;
		Whereas the PKK has support networks in countries in
			 Europe, which engage in illicit and deceptive activities to facilitate PKK
			 recruitment, financing, logistical support, training, and propaganda, including
			 satellite television broadcasting and print media that support the PKK’s
			 violent terrorist agenda;
		Whereas, according to the 2011 EU Terrorism Situation and
			 Trend Report, published by the European Police Office (EUPOL), the PKK is
			 actively involved in money laundering, illicit drugs and human
			 trafficking, as well as illegal immigration inside and outside the EU,
			 and fundraises in the EU using labels like donations and
			 membership fees, but are in fact extortion and illegal
			 taxation;
		Whereas the Europe-based satellite television channel, Roj
			 TV, was banned from broadcasting in Germany by the German Interior Ministry in
			 2008 and, in January 2012, convicted by a court in Denmark for promoting
			 terrorism as an undeclared propaganda arm of the PKK;
		Whereas PKK-affiliated television channels continue to
			 operate in European countries, including Sweden, Norway, and Denmark;
		Whereas Turkey since 1952 has been a member of the North
			 Atlantic Treaty Organization (NATO);
		Whereas the armed forces of Turkey and the United States
			 have served together as allies during the Korean War, in Kosovo, in
			 Afghanistan, and in the 2011 NATO intervention in Libya, Operation Unified
			 Protector;
		Whereas President George W. Bush said of Turkey,
			 [Turkey’s] success is vital to a future of progress and peace in Europe
			 and in the broader Middle East—and the Republic of Turkey can depend on the
			 support and friendship of the United States; and
		Whereas President Obama said of Turkey, “Turkey is a
			 critical ally. Turkey is an important part of Europe. And Turkey and the United
			 States must stand together, and work together, to overcome the challenges of
			 our time”: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 continued campaign of terrorism by the Kurdistan Workers' Party (PKK) and
			 expresses solidarity with the victims of PKK violence;
			(2)reaffirms that
			 the PKK is a common enemy of the United States and Turkey, and all responsible
			 countries and governments in the world;
			(3)urges the PKK to
			 lay down its arms, renounce violence, and pursue peaceful dialogue with the
			 Government of Turkey;
			(4)commends the
			 historic steps taken by the Government of Turkey to address the sources of
			 grievance and alienation that have been exploited by the PKK to justify acts of
			 terrorism;
			(5)welcomes efforts
			 by the United States Government to support the Government of Turkey in
			 developing and implementing a comprehensive strategy to eliminate the threat
			 posed by the PKK;
			(6)encourages the
			 United States Government to make available diplomatic, military, and
			 intelligence support to the Government of Turkey so that it can apprehend or
			 eliminate irreconcilable violent elements of the PKK;
			(7)applauds the
			 deepening economic and political ties between the Government of Turkey and the
			 Kurdistan Regional Government in Iraq;
			(8)supports greater
			 cooperation between and among the relevant authorities in Turkey, the United
			 States, the Iraqi Kurdistan Region, and Iraq to end the PKK sanctuary in the
			 Qandil Mountains of northern Iraq;
			(9)urges increased
			 intelligence and counterterrorism cooperation among the governments of the
			 United States, Turkey, Germany, and other countries in Europe to disrupt and
			 eliminate PKK support networks based in Europe, including PKK financing and
			 fundraising; and
			(10)urges the
			 European Union and governments in Europe—
				(A)to take measures
			 to ensure the PKK cannot use their territories for fundraising, recruitment,
			 financing, logistical support, training, and propaganda; and
				(B)to ban and
			 prevent from operating on their territory any media, including satellite
			 broadcasting stations, that is financed, controlled, or coordinated by the PKK
			 or that promotes the PKK’s violent terrorist agenda.
				
